Title: To James Madison from Robert Patterson, 2 January 1815
From: Patterson, Robert
To: Madison, James


        
          Sir,
          Mint of The United States Jan’y 2d 1815.
        
        I have now the honour of laying before you, a Report of the operations of the Mint for the last year.
        From the Treasurer’s statement of the coinage, herewith transmitted, it will appear, that during the above period, there have been struck & issued—
        
          
            In Gold coins,
             15,454 pieces, amounting to
            $77,270
          
          
            In Silver coins
              1,460,575 pieces, amounting to
            561,687 50/100
          
          
            In Copper coins,
            357,830 pieces, amounting to
              3,578 30/100
          
        
        Making in the whole One million, eight hundred & thirty three thousand, eight hundred & fifty nine pieces; amounting to six hundred & forty two thousand, five hundred & thirty five dollars, & eighty cents. I have, Sir, the honour to be, with sentiments of the greatest respect & esteem Your most obedt servt.
        
          Rt. Patterson
        
      